Case 2:18-cV-06472-.]S-GRB Document 1 Filed 11/14/18 Page 1 of 11 Page|D #: 1

UN|TED STATES D|STR|CT COURT
EASTERN D|STR|CT OF NEW YORK
------------------------- ~~-----------~~--~-___x Civil Acrion No.: ?.'-lB»c\/»(H?Z_
STEPHEN FLANAGAN, as a Trustee Of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 VACAT|ON FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 PENS|ON FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL VER|F|ED COMPLA|NT
BU|LD|NG LABORERS' LOCAL 66 WELFARE FUND;
STEPHEN FLANAGAN, as Trustee of the GENERAL
BU|LD|NG LABORERS' LOCAL 66 ANNU|TY FUND;
STEPHEN FLANAGAN, as a Trustee of the GENERAL
BUiLD|NG LABORERS' LOCAL 66 LABORERS'
E|V|PLOYER COOPERAT|VE AND EDUCAT|ONAL TRUST
FUND; STEPHEN FLANAGAN, as a Trustee of the
GENERAL BU|LD|NG LABORERS' LOCAL 66 GREATER
NY LABORERS' EMPLOYER COOPERAT|VE AND
EDUCATiONAL TRUST FUND; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BU|LD|NC LABORERS'
LOCAL 66 TRA|N|NG PROGRA|V|; STEPHEN FLANAGAN,
as a Trustee of the GENERAL BU|LD|NG LABORERS'
LOCAL 66 NEW YORK STATE HEALTH AND SAFETY
FUND; STEPHEN FLANAGAN, as Business Manager of
GENERAL BU|LD||\|G LABORERS' LOCAL UN|ON NO. 66
Of the LABORERS' |NTERNAT|ONAL UN|ON OF NORTH
A|V|ER|CA, AFL~C|O,
P|aintiffs,
-against~

UN|TECH SERV|CES GROUP, |NC., jOSE RE|LLO
and STE\/EN MATTHEWS,

Defendarits.

_______________________________________________ X
P|aintiffs, complaining of the defendants, by their attorneys, LAVELLE LAW &

ASSOC|ATES, P.C., allege as foliows:

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 2 of 11 PagelD #: 2

i. This is an action by a fiduciary of eight employee benefit plans to enforce the
obligations of the defendants to make contributions to these plans and permanently
enjoin their failure to ma|<e such contributions in the future and for interest, additional
interest, reasonable attorney's fees and costs of action. This is also an action by the
chief executive officer of a labor organization to obtain damages from the defendants
resulting from their breach of the collective bargaining agreement between the labor
organization and the defendants

JUR|SD|CT|ON AND VENUE
2. Thejurisdiction of this Court is invoked under the following statutes:
(a) § 502(a), (e), (f) and (g) and 4301 (a), (b) and (c) of the Employee Retirement
income Security Act of 1974 (ER|SA), (29 U.S.C. § iiBZ(a), (e), (f) and (g);

(b) § 301 of the Taft-|-lart|ey Act (29 U.S.C. § 185);

(c) 28 U.S.C. § 1331 (federa| question); and

(d) 28 U.S.C. 1337 (civil actions arising under Act cf Congress regulating

commerce).

3. Venue properly lies in this district under §§ 502(€)(2) of ER|SA and § 301
of the Taft»l-lart|ey Act (29 U.S.C. § 185).

EM§

4. Plaintiff, STEPi-IEN FLANAGAN, as a Trustee of the Genera| Building

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 3 of 11 PagelD #: 3

Laborers' Local 66 Vacation Fund (Vacation Fund) and as a Trustee of the Genera|
Building Laborers' Local 66 Pension Fund (Pension Fund) and as a Trustee ofthe General
Building Laborers' Local 66 Welfare Fund (Welfare Fund) and as a Trustee of the Genera|
Building Laborers' Local 66 Annuity Fund (Annuity Fund) and as a Trustee of the General
Building Laborers' Local 66 Laborers1 employer Cooperative and Educational Trust Fund
(LECET Fund) and as a Trustee of the General Building Laborers' Local 66 Greater NY
Laborers' employer Cooperative and Educationa| Trust Fund (Greater NY LECET Fund)
and as a Trustee of the Cenera| Building Laborer's Local 66 Training Program (Training
Fund) and as a Trustee of the General Building Laborers' Local 66 NeW Yor|< State l~lealth
and Safety Fund (NYS l-lealth and Safety Fund)l is and Was a fiduciary Within the meaning
of§ 3(21) and 502 Of ER|SA (29 U.S.C. §§ lOOZ(Zl) and ll32)) and brings this action in
his fiduciary capacity. The Vacation Fund and the Pension Fund and the Welfare Fund
and the Annuity Fund and the LECET Fund and the Greater NY LECET Fund and the
Training Fund and the NYS Health and Safety Fund are employee benefit plans Within the
meaning of §§ 3(1), 3(2), 3(3) and § 502(d)(l) of ER|SA (29 U.S.C. §§ 1002(1), 1002(2),
1002(3) and l132(d)(l)), and multi~emp|oyer plans Within the meaning of §§ 3(37) and
5l 5 Of ERlSA (29 U.S.C. §§ 1002(37) and l l45).

5. The Funds maintain their offices and are administered at l600 Wa|t

Whitman Road, Me|vi||e, NeWYor|< 11747 and, as such, are and Were at all times relevant

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 4 of 11 PagelD #: 4

hereto administered within this district within the meaning of § 502(e)(2) of ER|SA (29
U.S.C. § 1132(9)(2)).

6. Upon information and belief, at all times relevant hereto, corporate
defendant has been a for-profit domestic corporation, doing business in New Yorl<,
having their principal place of business at 241~4 North Fehr Way, Bay Shore, New York
11706, and incorporated under the laws ofthe State of New Yor|<, have been an employer
Within the meaning Of §§ 3(5) and 5154 Of ER|SA (29 U.S.C. §§ 1002(5) and 1145) and
have been an employer in an industry affecting commerce within the meaning of§ 301
of the Taft-I-lartley Act (29 U.S.C. § 185).

7. Upon information and belief, the individual defendants are and were an
officer and/or director and/or shareholder and/or agent ofthe corporate defendant and
therefor is and was an employer within the meaning of §§ 3(5) and 5154 of ER|SA (29
U.S.C. §§ 1002(5) and 1145).

8. Upon information and belief, at all times relevant hereto, defendants have
been engaged in the building and construction industry as a contractor, within the
judicial district, to wit, Nassau and Suffoll< Counties, State of New York and are and have
been doing business in this district within the meaning of 28 U.S.C. § 1391.

9. Defendants executed a collective bargaining agreement with General

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 5 of 11 PagelD #: 5

Building Laborers’ Local Union No. 66 with respect to which plaintiffs Funds are thirde
party beneficiaries Said Agreement incorporates by reference the terms of the
Agreements and Dec|arations of Trust of the Fringe Benefit Funds Defendants thereby
agreed to comply with and be bound by all ofthe provisions of the collective bargaining
agreement and Agreements and Dec|arations of Trusts (hereinafter collectively
“Agreements"). Said /-\greements, /'nrera/i'a, provided for contributions by said defendant
s to the Fringe Benefit Funds for each hour worked by participants employed by said
defendants. Said Agreements also provided for Dues Check~Off payable to the Genera|
Building Laborers' Local Union No. 66. for each hour worked by participants employed
by said defendants. At all times material hereto said contract was in full force and effect.

10. Pursuant to said Agreement, defendants employed persons who were
participants in the Fringe Benefit Funds within the meaning of § 3(7) of ER|SA (29 U.S.C.
§ 1002(7)), during the time said contract was in full force and effect.

12. Upon information and beliefl the defendants received funds which were
intended to be held in trust for fringe benefit funds for labor on thejob site pursuant to
New York State Lien Law § 71 , said funds were wrongfully and fraudulently diverted, and,
as such, the defendants are liable therefore.

13. Upon information and belief, the defendants conspired to divert ER|SA funds

for personal benefit and, as such, the defendants are liable therefore

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 6 of 11 PagelD #: 6

i4. Upon information and belief, the defendants intermingled personal and
corporate assets
THE AGREEMENTS AND TRUSTS
15. Pursuant to the terms of the Agreements and Trusts, defendants
UN|TECH SERV|CES GROUP, lNC.,JOSE RE|LLO and STEVEN MA'I`|'HEWS are
required infer alia to:
(a) pay contributions to the Funds on behalf of its employees at the
rates and times set forth in the Agreements;
(b) submit contribution reports to the Funds;
(c) permit and cooperate with the Funds in the conducting of audits of
its books and records; and
(d) in the event the contractor fails to timely pay required
contributions it is obligated to pay
i. interest frorn the date such delinquent contributions were
due until the date of payment;
ii. liquidated damages in an amount equal to the interest on
the delinquent contributionsl and

iii. all costs and attorneys' fees incurred by the Funds.

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 7 of 11 PagelD #: 7

REMED|ES FOR BREACH OF OBLlGATlON TO THE FUNDS

16. Pursuant to the terms of the Agreement and § 515 of ER|SA (29 U.S.C. §
1145), employers are required to pay contributions to the Funds in accordance with the
terms and conditions of the Agreements.

17. Failure to make such payment or timely payment constitutes a violation
ofthe Agreement and § 515 of ERISA (29 U.S.C. § 1145).

18. The Agreement and § 502 of ER|SA (29 U.S.C. § l 132) all provide that,
upon a finding of an employer violation as set forth above, the Funds shall be awarded
the unpaid contributions plus interest on unpaid contributions liquidated damages
reasonable attorney’s fees and costs of the actionl and such other and legal or
equitable relief as the court deems appropriate

CLA|M FOR REL|EF

19. Plaintiff, STEPHEN FLANAGAN, as a Trustee of each of the Fringe Benefits
Funds, repeats and realleges each and every allegation set forth in paragraphs 1
through 18.

20. An independent audit of the defendant corporation's books and records
reveals that defendants have failed to make contributions to the Fringe Benefit Trust
Funds when due for the period from january 1, 201 3 through December 31, 2015 in

the total amount of $480,383.19.

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 8 of 11 PagelD #: 8

21. interest and liquidated damages on all of the aforementioned
delinquencies are accruing from the date due and continuing until payment is received
under § 502(g)(2) Of ER|SA (29 U.S.C. § 1132(g)(2)).

22. Attorney’s fees accrued in collection of the unpaid contributions are owed
as required by § 502 (g)(2) of ER|SA (29 U.S.C. § 1132(g)(2)).

23. Defendants have been notified of the total amounts due and owing and
have failed to pay the full amount of the fringe benefit contributions owed to the Funds
in contravention to the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

24. This claim for relief seeks a permanent injunction against defendants
pursuant to §§ 502(a)(3) and 502(g)(2)(E) of ER|SA (29 U.S.C. §§ 1 l32(a)(3) and
1132(9)(2)([£)).

25. Defendants have no meritorious defense to the claims for relief set forth
in the Complaint, either in fact or in law and has simply sought to avoid payment of
the contributions owed by them to the fringe benefit funds or to delay payment
thereof.

26. The fringe benefit funds have and will incur considerable nonrecoverab|e
expenses in pursuing unpaid contributions such as increased administrative overhead,
lost investment income, attorney’s fees and other legal costs

27. The nonrecoverab|e expenses are ultimately borne by the participants

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 9 of 11 PagelD #: 9

pensioners and beneficiaries of the fringe benefit funds by way of reduced benefits and
this is inequitable
28. According|y, defendants should be permanently enjoined from failing or
refusing to pay contributions to the fringe benefit funds in accordance with the terms
and conditions of Agreements, all in violation of§ 515 of ER|SA (29 U.S.C. § 1145).
WHEREFORE, plaintiffs demand judgment in accordance with § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(g)):
1. $480,383.19 in delinquent contributions for the period from january 1, 201 3
through December 31, 2015;
2. interest on the delinquent deficiency from the date due and owing through
date of entry ofjudgment as required by § 502(g)(2) of ER|SA (29 U.S.C. §
1 132(91(2));
3. Liquidated damages on the delinquent deficiency from the date due and
owing through date of entry ofjudgment as required by § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(g)(2));
4. The attorney’s fees, audit costs, and costs incurred in the action as required
by § 502 (g)(2) of ER|SA (29 U.S.C. § 1132(9)(2));
5. judgment, in accordance with § 502(g)(2)(E) of ER|SA (29 U.S.C. §

1132(g)(2)(E)), permanently enjoining the defendants from failing or refusing

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 10 of 11 PagelD #: 10

to pay contributions owed by them to the Fringe Benefit Funds in accordance
with the Agreements in violation of § 515 of ER|SA (29 U.S.C. 1145); and
6. For such other legal or equitable relief as this Court deems appropriate

Dated: Patchogue1 New York
November?, 2018

 

By: W|LLlAl\/l T. LAVELLE
Attorneys for Plaintiffs

57 East lVlain Street
Patchogue, New York 1 1772
(631) 475-0001

To: Defendant (F.R.C.P. 4)
United States District Court (F.R.C.P. 3)
Secretary of Labor ~ by Certified l\/lail (29 U.S.C. § l 132(h)
Secretary of Treasury - by Certified lVlai| (29 U.S.C. § 1132(h)

Case 2:18-cv-06472-.]S-GRB Document 1 Filed 11/14/18 Page 11 of 11 PagelD #: 11

VER|F|CAT|ON

S`l`ATE OF NEW YOR|( )

COU.NTY OF SUFFOLK )

STEPHEN FLANAGAN. being duly sworn deposes and says:

i. l am a Trustee of the GENERAI. i?iUii,DiNG |.ABORE`RS' LOCAL 66 \/ACATiON
i-‘uNo, Wizi.rai_tiz ruNp', P_ENsioN FUND, ANNUrrY FUND, i_EcE‘i' FUND, casa-rsa NY Li:cr:i'
FUND, TRA|N|NG PR'OGRAM AND NYS flEAl_"l'l'l AND SAFETY FUND. lam also the liu'siness
Manager of G_ENERAL BU|LD|NG LABORI£RS' LOC/-\l. UN|ON NO. 66 of the lNTlIRNA`i`|Ol\l/-'\l.
UNlON OF N0|{`l"l1AMl€_R|CA, /\Fl.-~ClO.

2, i have_read the foregoing complaint and the same are true to deponents own
knowledge except as to those matter alleged to be on information and belief and as to
those matters deponent believes them to be true The grounds ofdeponent's belief are

the records of the named Funds and the Labor Or an zation,/vzrinh are in my custodyl
"'" '..¢#;,‘»'“""'

»v" 1
*"//"¢

 

nyse '" 1 .~ ._..-..-,.....w....s."wm
L/,s¢“?s'"fr-;Piir=.i\i Fi- NAG/.\N

Sworn to befor me this
<»§“""day or U\/. ,2018

/&Zs::>

Notajry Pub|ic

 

 

ADM'| L. GLASEH
WUTARYPUBL\G. STATE OF NEW¥UHK
ND. 02{3L6347483
UUALlFlEU iN SUFFULK CUUNW
MY GUMMISSION FJ(PlFlES SEPT. 6. 2020

 

 

 

